308 S.W.3d 321 (2010)
Justin DELANEY, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 93657.
Missouri Court of Appeals, Eastern District, Division Four.
April 20, 2010.
Justin Delaney, St. Louis, MO, pro se.
Shelly A. Kintzel, Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for Respondent Division of Employment Security.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Justin Delaney (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (the Commission) finding that he voluntarily left his employment without good cause and disqualifying him from receiving unemployment benefits. Claimant argues on appeal that he did not voluntarily quit his job. We affirm the Commission's decision.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission's decision was supported by sufficient competent evidence in the record. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the Commission's decision pursuant to Rule 84.16(b).